Citation Nr: 1755670	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

Whether referral on an extraschedular basis under 38 C.F.R. § 3.321 (b) is warranted for the issue of entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
 June 2009 rating decision issued by the Department of Veterans Affairs (VA)
 Regional Office (RO) in Anchorage, Alaska.

In an August 2014 Board decision, the Board denied the issue of entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist, on a schedular basis only. Thus, that issue is no longer on appeal before the Board.


FINDING OF FACT

The Veteran's right wrist disability does not result in marked interference with employment or frequent periods of hospitalization; nor does it present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a referral for extraschedular consideration of the service-connected right wrist disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5214 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Extraschedular Referral

Per the previous remand directives, this matter was remanded to the RO for consideration of extraschedular referral. In an April 2017 supplemental statement of the case, the RO determined that extraschedular referral was not warranted.   

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b)(1).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is thus found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right wrist disability with the established criteria found in the rating schedule. The complaints such as pain, weakness, swelling, fatigability, decreased mobility, and limitation of motion have been considered in the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (2017). 

Diagnostic Code 5010 provides that arthritis due to trauma will be rated as degenerative arthritis which, under Diagnostic Code 5003, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. However, when limitation of motion of the joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints of 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.

Limitation of motion of the wrist is rated under Diagnostic Code 5215, which provides a maximum 10 percent rating for the major and minor extremity where palmar flexion is limited in line with forearm or with dorsiflexion less than 15 degrees. 38 C.F.R. § 4.71a.

Ankylosis of the wrist is rated under Diagnostic Code 5214, which provides that a 20 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the minor extremity (non-dominant side). A 30 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the major extremity (dominant side) OR for ankylosis in any other position, except favorable of the minor extremity. A 40 percent rating is assigned for ankylosis of any other position, except favorable, of the major extremity OR unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the minor extremity. A 50 percent rating is assigned for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the major extremity. 38 C.F.R. § 4.71a.

The Board notes that the symptoms the Veteran experiences in conjunction with his right wrist disability are fully addressed by the rating criteria under which the disability is rated or could be potentially rated. Indeed, the evidence shows the Veteran's right wrist disability has been manifested by pain, pain aggravated by exercise, limited motion, swelling, weakness, popping, joint tenderness, and stiffness throughout the appeal period. Additionally, the Veteran reports pain with shaking hands, lifting objects, pushing objects, and twisting door knobs.  

These symptoms, and the functional impairment they cause, are contemplated by the rating schedule, as Diagnostic Code 5214 provides ratings on the basis of limitation of motion, including ankylosis. The current rating assigned to the Veteran's right wrist disability is assigned under Diagnostic Code 5214 based upon the evidence showing painful and limited motion. Nevertheless, the rating schedule also provides higher ratings than those provided under Diagnostic Code 5214 based upon more severe impairments caused by a wrist disability, such a loss of use of the hand under Diagnostic Code 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note. 

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Therefore, the Board finds that the Veteran's additional symptoms of weakness, instability, pain, swelling and decreased mobility are also contemplated by the schedular rating criteria. 

Turning to the second step of the Thun analysis, the Board will determine whether the claimant's exceptional disability picture exhibits other related factors, such as "marked interference with employment" and "frequent periods of hospitalization." The evidence does not demonstrate such an exceptional disability picture. The Veteran has not reported nor has the evidence indicated that the Veteran has had frequent periods of hospitalization or marked interference with employment. Indeed, although he has been noted to have been "assigned different duties," he has consistently stated that he has maintained full-time employment as a military warfare instructor. The Board finds that the assignment of some different duties as a result of right wrist symptomatology does not rise to the level of "marked interference with employment," as the Veteran has continued to maintain full-time employment in his field of choice despite his right wrist disability. Further, private medical records associated with the claims file document some treatment of wrist pain, but do not indicate any sort of hospitalization, much less frequent hospitalizations. Additionally, the Veteran has never reported any sort of hospitalization for his right wrist disability.

Therefore, the Board finds that there is no exceptional disability picture exhibited that would be similar in nature or severity to marked interference with employment or frequent periods of hospitalization. Thus, the Board finds that the second Thun element is not met and referral for extraschedular consideration is not warranted.

As a final matter, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. As discussed at length above, the Veteran has not contended that he has experienced frequent hospitalizations as a result of the combined effects of his service-connected disabilities, nor is there evidence that the collective impact of his service-connected disabilities has caused marked interference with his employment. Further, the Court in Johnson noted that an extraschedular rating "performs a gap-filling function" and "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented." See Johnson, 762 F.3d at 1366. Here, however, there is no gap to be filled; all the Veteran's symptoms are accounted for by the schedular ratings assigned, and there is no evidence that there is any collective impact of his service-connected disabilities that is not addressed by the relevant rating criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



	(CONTINUED ON NEXT PAGE)



ORDER

Referral for extraschedular evaluation a right wrist disability is denied.



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


